Citation Nr: 1208018	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a temporary total disability evaluation and extension under 38 C.F.R. § 4.30, based on a need for convalescence for a service-connected bilateral foot disability, beyond May 1, 2008.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4, to include as secondary to a service-connected bilateral foot disability; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1992 to February 1995. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that denied a temporary total disability evaluation and extension beyond May 1, 2008, for a service-connected bilateral foot disability; and from a January 2009 rating decision that, in pertinent part, declined to reopen a claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The January 2009 rating decision also granted service connection for meralgia paresthetica of the right thigh evaluated as 0 percent (noncompensable) disabling effective August 26, 2008.  The Veteran filed a notice of disagreement for a compensable initial rating.

An April 2010 Decision Review Officer (DRO) decision granted a 10 percent disability rating for the Veteran's meralgia paresthetica of the right thigh, effective August 26, 2008-the date on which VA had received the Veteran's claim.  In an April 2010 letter, the DRO notified the Veteran and his representative that the assignment of a compensable evaluation favorably resolved the issue on appeal, and that no further action will be taken.  Neither the Veteran nor his representative subsequently expressed any disagreement with the DRO's conclusion in this regard.  Therefore, the Board agrees with the DRO that this award represents a full grant of the benefit sought, and the issue is no longer on appeal.


FINDINGS OF FACT

1.  The evidence shows that following a surgical procedure in October 2007, the Veteran's service-connected bilateral foot disability required convalescence until May 1, 2008.

2.  In April 2005, the RO denied the Veteran's claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4.  The Veteran did not appeal within one year of being notified.  

3.  In March 2010, the RO reopened but denied the claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4. 

4.  Evidence associated with the claims file since the April 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4; and raises a reasonable possibility of substantiating the claim.  

5. The preponderance of the evidence weighs against a finding that lower thoracic spine strain with convex scoliosis at L3-L4 was present during active service or within the first post-service year, or is otherwise related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  Extension of a temporary total rating for the Veteran's bilateral foot disability beyond May 1, 2008, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).

2.  The evidence received since the RO's April 2005 denial is new and material; and the claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Lower thoracic spine strain with convex scoliosis at L3-L4 was not incurred in or aggravated by service or by a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an August 2008 letter, the RO notified the Veteran of elements of a temporary total disability evaluation and extension claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

The Veteran was not provided with notice of the type of evidence necessary to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim.  The RO will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the Veteran is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A September 2008 letter notified the Veteran that his previous claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4 had been denied in April 2005.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  As will be discussed in greater detail below, the RO arranged for VA examinations, which the Board believes to be adequate on which to decide the appeal.  The examiners provided opinions on both the causation and aggravation aspects of a secondary service connection claim, and provided a rationale for the opinions expressed.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Temporary Total Disability Evaluation and Extension

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).

3) Immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30 (2011).  Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R. § 4.30(b) (2011).

Records show that the Veteran underwent a right flatfoot reconstruction procedure on October 27, 2007.  A discharge summary reflects the Veteran's care involved physical therapy and crutches.  He was to remain off weight-bearing on the right foot, and to use crutches to ambulate.  

In February 2008, the RO increased the evaluation for the service-connected bilateral foot disability to 100 percent, effective October 26, 2007, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 30 percent, effective February 1, 2008.

In March 2008, the RO extended the 100 percent disability rating for the service-connected bilateral foot disability for an additional two months, and then resumed the evaluation of 30 percent, effective April 1, 2008.

In August 2008, the RO extended the 100 percent disability rating for the service-connected bilateral foot disability for an additional month, and then resumed the evaluation of 30 percent, effective May 1, 2008.

A Decision Review Officer (DRO) decision in November 2008 increased the disability rating for the service-connected bilateral foot disability to 50 percent, effective October 28, 2006-excluding the period when a temporary evaluation of 100 percent was assigned based on surgical treatment necessitating convalescence from October 26, 2007, through April 30, 2008.

VA treatment records show that the Veteran was given a custom orthotic with arch support in June 2008, and was advised to get longer shoes.  He continued to use a cane, and to ambulate with modified inserts in July 2008.  In August 2008, the Veteran reported that his foot felt better with shoe adjustment.  In September 2008, the Veteran reported that the middle of his right foot arch continued to be painful in area of hardware, and that he would like the hardware removed; pain was the main reason for decreased ambulation.  The heel screw had not been painful.  The Veteran was scheduled to undergo additional right foot surgery for hardware removal in October 2008.

The Board has considered the Veteran's statements of the need for continued convalescence treatment beyond May 1, 2008.  In April 2008, the Veteran stated that he was "still unable to return to work at this time" and was in the process of going to school through vocational rehabilitation.  In August 2008, the Veteran stated that he still had not recovered from the October 2007 surgery.  The Board notes that a total disability rating based on individual unemployability (TDIU) has been awarded effective August 26, 2008.  While the Veteran is competent to report his symptoms following surgery, the overall evidence does not show that the criteria for an extension of a temporary evaluation under 38 C.F.R. § 4.130 are met.

The evidence does not reflect severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  Immobilization by cast of one major joint or more is not demonstrated.  For the period from May 1, 2008, and prior to the Veteran's subsequent October 2008 surgery, the Veteran primarily ambulated using a cane and shoe inserts; regular weight-bearing was not prohibited.  These clinical findings outweigh the Veteran's lay statements regarding severity of post-operative residuals.

The evidence of record does not show that convalescence beyond May 1, 2008, was required.  Hence, further extension of the convalescent rating is not warranted.

III.  Petition to Reopen

The RO originally denied service connection for lower thoracic spine strain with convex scoliosis at L3-L4 in April 2005, on the basis that there was neither evidence nor complaints of a back disability in service, nor evidence relating a current back disability to a service-connected bilateral foot disability.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, private treatment records, VA treatment records, and a March 2005 VA examination report.

Service treatment records do not reflect any findings or complaints of back pain or lower thoracic spine strain with convex scoliosis at L3-L4.

Private treatment records first show complaints of back pain in December 2003.  At that time the Veteran reported no trauma; the impression was lumbar strain with spasm.

VA treatment records show complaints of back pain in 2004.  MRI scans of the thoracic spine taken in September 2004 were normal.  

The report of the March 2005 VA examination reflects a two-year history of back pain in the low portion of the Veteran's back near the midline.  Following examination, the diagnosis was lower thoracic back strain; the examiner opined that this was less likely than not related to the Veteran's pes planus and history of bunionectomies.  The examiner also diagnosed mild rightward convex scoliosis at L3-L4, which was unrelated to the Veteran's thoracic spine condition.

Based on this evidence, the RO concluded that there was no evidence of lower thoracic spine strain with convex scoliosis at L3-L4 in service, and no evidence that the lower thoracic spine strain with convex scoliosis at L3-L4 was related to a service-connected bilateral foot disability.

The present claim was initiated by the Veteran in August 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 2005 includes VA records showing treatment and X-rays for back pain and muscle spasms; MRI scans, taken in May 2008 and in December 2008, showing multilevel diffuse posterior subligamentous bulging discs from L2 to S1; physical therapy for radiating back pain in 2008 and significant postural deficits and degenerative changes in 2009; pain clinic notes, dated in September 2009, indicating that the Veteran tensed his lumbar muscles when standing-a dysfunctional pattern, which may be somewhat related to his old foot problems-and that the Veteran was cognitively able to relax these muscles for short periods of time; a physical assessment, indicating that the Veteran still walked with a stooped forward posture and tensed his lumbar paraspinals and abdominal muscles when he stood upright; Social Security records; a March 2010 VA examination report; an August 2011 VA examination report; and statements by the Veteran.

Here, the September 2009 pain clinic notes provide a plausible link to a service-connected disability, without supporting rationale.

Subsequently, the report of the March 2010 VA examination includes a diagnosis of lumbar spine bulging discs, and an opinion that it is less likely that a service-connected bilateral foot disability caused the Veteran's bulging discs.  The examiner reasoned that bulging discs were a common occurrence in this age demographic, and there was not any known causal link in orthopedic literature to foot impairment.  The examiner also opined that it was less likely as not that the bilateral foot condition caused a permanent aggravation of the lower back.  The examiner reasoned that there were no other structural abnormalities in the lumbar spine, and that the Veteran's low back pain should be significantly more than that seen with bulging discs; there was no evidence of herniation. 

Statements of the Veteran are to the effect that his service-connected bilateral foot disability and altered gait played a significant role in his low back problems.

The report of an August 2011 VA examination reflects complaints of low back pain since 2003, and flare-ups associated with increased activity.  Following examination, the examiner noted that imaging today was relatively normal overall, with minor age-related changes.  The examiner opined that the Veteran's back strain/pain was not due to altered gait from foot issues, and that a service-connected bilateral foot disability did not permanently aggravate his low back strain.  The examiner reasoned that back strain was a separate condition that likely was caused from deconditioning, poor trunk mechanics, and/or core strength issues.  

While much of this evidence is new in that it was not previously of record, the bulk of the evidence is cumulative to previously existing evidence-i.e., tending to show current manifestations of lower thoracic spine strain with convex scoliosis at L3-L4, and failing to link current disability with service or with a service-connected disability.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the September 2009 pain clinic notes that provide a plausible link to a service-connected disability, and the Veteran's statements that his altered gait played a significant role in his low back problems.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the RO correctly reopened the Veteran's claim for service connection for lower thoracic spine strain with convex scoliosis at L3-L4.  38 U.S.C.A. § 5108.

III.  Reopened Claim for Service Connection for Lower Thoracic
Spine Strain with Convex Scoliosis at L3-L4 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  The reports of VA examinations in connection with the claim are of record and appear adequate; the opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

There is no competent evidence of lower thoracic spine strain with convex scoliosis at L3-L4 in service or arthritis of the thoracic spine within the first post-service year.

The Veteran contends that his lower thoracic spine strain with convex scoliosis at L3-L4 is secondary to his service-connected bilateral foot disability.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, the March 2005 examiner opined that it was less likely that the Veteran's current lower thoracic spine strain with convex scoliosis at L3-L4 was related to his service-connected bilateral foot disability.

In contrast, pain clinic notes from September 2009 revealed that the examiner was "not sure why" the Veteran tensed his lumbar muscles when standing, which seemed to be a dysfunctional pattern that he learned over the years, and may be somewhat related to his old foot problems.  Examination in September 2009 revealed that the Veteran was able to walk on heels and toes, although it was painful in his feet to do so.  His posture was unusual.  

Subsequently, a March 2010 examiner opined that it was less likely that a service-connected bilateral foot disability caused the Veteran's bulging discs, and noted that bulging discs were a common occurrence in this age demographic.  Nor was there any known causal link in orthopedic literature to foot impairment.  The examiner also opined that it was less likely that the service-connected bilateral foot disability caused a permanent aggravation of the lower back because there were no other structural abnormalities in the lumbar spine, and no evidence of disc herniation. 

Lastly, an August 2011 examiner addressed the Veteran's contentions regarding his altered gait, and opined that the Veteran's back strain/pain was not due to altered gait from foot issues, and that a service-connected bilateral foot disability did not permanently aggravate his low back strain.  In support of the opinions, the examiner noted primarily minor age-related changes on imaging; and that back strain was a separate condition that likely was caused from deconditioning, poor trunk mechanics, and/or core strength issues.  

The Board finds the March 2010 and August 2011 opinions to be persuasive in finding that the Veteran's bulging discs were age-related, and that his thoracic spine strain was likely caused from deconditioning, poor trunk mechanics, and/or core strength issues-rather than from a service-connected bilateral foot disability.  The September 2009 pain clinic notes are rather speculative in nature.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service and the only competent evidence that it is in any way related to active service or to a service-connected disability is rather speculative due to the uncertainty expressed by the examiner.

While the Veteran contends that his lower thoracic spine strain with convex scoliosis at L3-L4 had worsened due to his altered gait, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  Certainly, he can describe his history of foot symptoms and the date of onset of his back symptoms.  However, he is not shown to be competent to render an opinion as to the nature of his underlying bulging discs, or to identify that a disability such as a thoracic strain is related to his service-connected bilateral foot disability.  In essence, the Board finds that the issue presented in the case is ultimately not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for lower thoracic spine strain with convex scoliosis at L3-L4 secondary to a bilateral foot disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Extension of a temporary total rating based on convalescence beyond May 1, 2008, is denied.

Service connection for lower thoracic spine strain with convex scoliosis at L3-L4 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


